Citation Nr: 0336177	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for hearing loss, left 
ear, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought.  

At his hearing before the undersigned sitting as Acting 
Veterans Law Judge, Board of Veterans' Appeals in May 2003, 
the veteran pursued a claim for increased rating for hiatal 
hernia, currently evaluated as 30 percent disabling.  The 
Board observes that the 10 percent rating that has been in 
effect since 1979 was continued pursuant to the aforesaid 
September 2001 rating.  A Notice of Disagreement was 
introduced as to that issue as well as the hearing loss claim 
set forth on the first page of this decision.  The currently 
assigned 30 percent rating for hiatal hernia was established 
pursuant to a December 2001 Decision Review Officer Decision 
and a Statement of the Case was issued, reflecting the 
adjustment for hiatal hernia.  After close inspection of the 
claims file, it appears that the substantive appeal was 
limited to the hearing loss claim; which, if there is indeed 
absent a substantive appeal, raises a question as to whether 
the hiatal hernia claim is properly before the Board at this 
time.  Nevertheless, the issue as to the timeliness of a 
substantive appeal vis-à-vis the hiatal hernia claim is an 
appealable issue, which is, likewise, not properly before the 
Board, absent proper notice and opportunity to be heard on 
the matter.  Accordingly, the issues of timeliness of a 
substantive appeal for an increased rating for a hiatal 
hernia, currently evaluated as 30 percent disabling, is 
referred to the RO for disposition as appropriate.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   



REMAND

Additional medical consultation and treatment records were 
received in May 2003, namely, audiological examination 
results from November 2002 and December 2002 from the Midwest 
Ear Institute of Indianapolis, after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  Although such evidence has not first been considered 
by the AOJ, the submission was accompanied by a waiver of 
referral to the AOJ.  38 C.F.R. § 20.1304.  However, the 
Board is not permitted to render medical opinions, and is 
unable to take into consideration the results of this 
audiogram as provided without further interpretation and 
explanation of these results.

Furthermore, a copy of a VA audiological examination was 
received directly from the RO in August 2003.  The evidence 
is pertinent but was not considered in the context of the 
current claim for hearing loss of the left ear.  Moreover, a 
cursory comparison of the VA examination results to the 
private audiological results reveals some potentially 
different results, the significance, if any, of which has to 
be determined.  

Accordingly, the Board is of the opinion that the file should 
be referred to a VA audiologist before further consideration 
of the veteran's claim.  While the Board regrets the delay 
involved in remanding this case, under the circumstances 
discussed above, the case is simply not ready for appellate 
review.  To ensure due process, and to ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to his appeal, the case is REMANDED to the RO for 
the following development:

1.  The RO should send the claims file to 
a VA audiologist to obtain an 
interpretation of the results of the 
audiogram performed by the Midwest Ear 
Institute of Indianapolis, in November 
and December 2002.  To the extent 
possible, the examiner is requested to 
transpose the results into format which 
is useable for VA rating purposes.

The examiner is also requested to compare 
those results with the results of the VA 
audiological examination performed in 
June 2003.  If the examiner feels that 
another examination is warranted, the 
veteran should be scheduled for an 
examination.  The complete rationale for 
all opinions expressed must be provided. 

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




